In an action inter alia to recover damages for medical malpractice, defendant Good Samaritan Hospital appeals, on the ground of excessiveness, as limited by its brief, from so much of a judgment of the Supreme Court, Rockland County, entered January 8, 1975, as is in favor of plaintiffs and against it, upon a jury verdict. Judgment affirmed, insofar as appealed from, with costs. On this appeal appellant does not question the jury’s finding of negligence; it limits its claim to the issue of the excessiveness of the jury’s verdict. Upon the proof adduced, we find that the verdict in favor of each respondent was not excessive. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.